Case 1:18-cv-10225-MLW Document 469 Filed 01/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ )
AND LUIS GORDILLO, ET AL., )
individually and on behalf of all )
others similarly situated, )
)
Petitioners-Plaintiffs, }

)
Vv. ) C.A. No. 18-10225-MLW

)

CHAD WOLF, ET AL., )
}

Respondents-—Defendants. )

ORDER

WOLF, D.J. January 27, 2020

The court has just received a January 27, 2020 Emergency
Motion to Enjoin the Removal of Two Class Members (Docket No. 466)
(the "Motion). It is hereby ORDERED that:

1. The parties shall confer and, by 11:00 a.m. on January
28, 2020:

a. Respondents shall state the actual or approximate
dates on which they plan to remove Salvador Rodriguez-Aguasviva
and Erik Rodriguez-Oseguera from the United States, and inform the
court of how much time they request to respond to the Motion with
the understanding that the court will require at least seven days

thereafter to decide the Motion.
Case 1:18-cv-10225-MLW Document 469 Filed 01/27/20 Page 2 of 2

b. Petitioners' counsel shall state when they first
learned that each petitioner's removal was imminent and that each
is likely to be moved from Massachusetts on January 28, 2020.

2. If necessary, a hearing on petitioners' request for
Temporary Restraining Orders shall be held on January 28, 2020 at
2:30 p.m.

3. In order to preserve the court's jurisdiction and to
provide the parties an opportunity to brief the issues properly,
Salvador Rodriguez-Aguasviva and Erik Rodriguez-Oseguera shall not
be moved outside the District of Massachusetts until the Motion
has been resolved, and they shall remain detained within the
jurisdiction of the Boston Enforcement and Removal Operations
("Boston ERO") unless the court orders otherwise. See 28 U.S.C.
§1651(a). This requirement may be reconsidered by the court sua

sponte or upon motion by either party.

C Mia wt 7. Vin

UNITED STATES DISTRICT me
